Citation Nr: 0106719	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-05 828	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
bilateral glaucoma with nuclear sclerotic cataract in the 
right eye, ptosis and strabismus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The evidence on file indicates that the veteran initially 
entered service in November 1966 and that his final service 
separation was in February 1998 after over 26 years of active 
duty.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 1999 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas, which granted service 
connection for glaucoma and assigned a 40 percent evaluation 
effective February 21, 1998.  This rating decision denied 
entitlement to service connection for atrophic dermatitis, 
and the veteran was notified of this action later in April 
1999.  A statement of the case, which included the issue of 
entitlement to service connection for atrophic dermatitis was 
issued in February 2000, and the veteran perfected an appeal.  
Because of a change in address, the claims files were 
subsequently transferred to the Regional Office (RO) in 
Louisville, Kentucky.  A February 2000 rating decision 
granted entitlement to service connection for ptosis, 
strabismus and a right eye cataract, as secondary to service-
connected glaucoma.  This rating decision increased the 40 
percent evaluation for the veteran's service-connected eye 
disability to 60 percent, effective February 21, 1998.  The 
case was returned to the Board in October 2000. 

In a November 2000 letter, the veteran withdrew his appeal on 
the issue of entitlement to service connection for atrophic 
dermatitis.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

A review of the claims file reveals that a March 2000 medical 
statement from Robert D. Williams, M.D., with the Taustine 
Eye Center, includes information on the veteran's current 
visual acuity but does not include sufficient detail for 
rating purposes. 

The Board further notes that an August 2000 rating decision 
granted entitlement to service connection for non-Hodgkin's 
lymphoma and assigned a 100 percent evaluation from March 3, 
1998, to January 31, 1999; a noncompensable evaluation was 
assigned effective February 1, 1999.  In a November 2000 
letter, the veteran expressed disagreement with the 
noncompensable evaluation assigned from February 1, 1999.  
The RO has not had an opportunity to issue a statement of the 
case in response to this notice of disagreement.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including private 
and VA, who may possess additional 
records pertinent to his pending claims.  
After obtaining any necessary 
authorization for the release of the 
veteran's private medical records, the RO 
should attempt to obtain, and associate 
with the file, all records noted by the 
veteran that are not currently on file.  
The records requested should include 
those of Robert D. Williams, M.D.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The veteran should then be provided a 
VA examination by an ophthalmologist to 
determine the current severity of his 
service-connected bilateral eye 
disability.  The claims files, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  Any necessary tests or 
studies, including bilateral visual field 
evaluation, should be conducted, and all 
findings should be reported in detail.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected bilateral eye 
disability.  

4.  Then, the RO should review the claims 
files and ensure that all requested 
development has been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development, to include an examination of 
the veteran's service-connected non-
Hodgkin's lymphoma if deemed warranted.  
Thereafter, the RO should undertake any 
other action required to comply with the 
notice and duty to assist provisions of 
the VCAA.

5.  The RO should then adjudicate the 
issue of entitlement to a compensable 
evaluation for service-connected non-
Hodgkin's lymphoma from February 1, 1999, 
and should readjudicate the original 
rating issue on appeal, to include 
consideration of all applicable 
diagnostic codes and the provisions of 
38 C.F.R. §§ 3.321(b)(1) and 4.7.

6.  If the benefits sought on appeal, 
including a compensable evaluation for 
service-connected non-Hodgkin's lymphoma 
from February 1, 1999, are not granted to 
the veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case for all issues in appellate status 
and should provide the veteran and his 
representative with an appropriate 
opportunity to respond.  The veteran 
should be advised of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


